             Case 1:19-cv-11504 Document 1 Filed 07/09/19 Page 1 of 15



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

ST. PAUL’S FOUNDATION and SHRINE
OF SAINT NICHOLAS THE
WONDERWORKER, PATRON OF
SAILORS, BREWERS AND REPENTANT
THIEVES

                   Plaintiffs,

       v.                                                               19-11504
                                                      Civil Action No. __________

RICHARD BALDACCI, in his official
capacity as Building Commissioner for the
Town of Marblehead, and THE TOWN OF
MARBLEHEAD,

                   Defendants.


                                   VERIFIED COMPLAINT


       Plaintiffs St. Paul’s Foundation (“St. Paul’s”) and Shrine of St. Nicholas the

Wonderworker, Patron of Sailors, Brewers and Repentant Thieves (the “Shrine”), by and through

their attorneys, hereby allege as follows:



                                       INTRODUCTION

       1.      This lawsuit concerns a local government’s wrongful refusal to allow a church to

move forward with internal renovations to its building, preventing the church from engaging in

any religious exercise whatsoever. Specifically, it concerns the Town of Marblehead’s (“Town”)

battle against Plaintiffs’ efforts to operate a church hall (the “Fellowship Hall”) and celebrate the

normal order of Orthodox Christian religious feasts and festivals at their monastic complex (the

“Shrine”) in Marblehead, Massachusetts. Most recently, the Town’s Building Commissioner,

Richard Baldacci, has refused for months to reinstate the Shrine’s building permit. Mr. Baldacci
             Case 1:19-cv-11504 Document 1 Filed 07/09/19 Page 2 of 15



has no basis for his refusal to reinstate the permit, and the Town’s refusal to reinstate the permit

does not further any legitimate government interest. The Town’s actions are preventing the Shrine

from completing internal renovations, and thereby effectively preventing Plaintiffs from using the

Shrine for any of its intended religious purposes.

        2.      The Town’s refusal to reinstate the building permit, thus blocking Plaintiffs from

using the Shrine for any religious exercise for several months, violates the Religious Land Use and

Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. § 2000cc (2000). RLUIPA provides that

“No government shall impose a land use regulation in a manner that imposes a substantial burden

on the religious exercise of a person, including a religious assembly or institution, unless the

government can demonstrate that the burden is in furtherance of a compelling governmental

interest and the least restrictive means of furthering that interest.” § 2000cc(a)(1)(A)-(B). Neither

of those is true in this case.

        3.      Accordingly, Plaintiffs are asking the Court to order the Town to reinstate the

building permit. The Town’s unlawful actions have blocked religious exercise at the Shrine for

too long already. No further delay in allowing Plaintiffs to use the Shrine for its intended religious

purposes should be countenanced.

                                             PARTIES

        4.      Plaintiff St. Paul’s is an Orthodox Christian monastic organization of Apostolic

origin dedicated to preserving the deposit of faith left by St. Paul the Apostle. St. Paul’s is located

at 22 Endicott Ave., Marblehead, MA 01945 and 500 Delaware Ave., 8th Floor, Wilmington, DE

19801 in the United States.

        5.      Plaintiff Shrine of St. Nicholas is a religious entity under M.G.L.A. c. 12 § 8F

(2011) and is organized and operated exclusively to serve as an Orthodox Christian shrine

dedicated to St. Nicholas the Wonderworker, Patron Saint of Sailors, Brewers, and Repentant


                                                 -2-
              Case 1:19-cv-11504 Document 1 Filed 07/09/19 Page 3 of 15



Thieves. The Shrine is a “work” of St. Paul’s 12– i.e., it is one of St. Paul’s several centers for

practicing and promoting the Orthodox Christian faith that are located across the United States and

globally. The Shrine’s intended use is for the celebration of religious services, the preservation

and expansion of the cult of the Saint, the preservation of monastic, married clergy and laity

serving the shrine, and the salvation of souls, together with such other religious, charitable,

scientific and educational purposes as are contained within the meaning of 26 U.S.C. § 501(c)(3).

The Shrine’s principal address is 124 Pleasant Street, Marblehead, Massachusetts.

        6.      Defendant Town of Marblehead is a municipal corporation organized under the

laws of Massachusetts with its central office located at 188 Washington Street, Marblehead,

Massachusetts.

        7.      Defendant Richard Baldacci is the Town’s Building Commissioner, has a business

address at 7 Widger Road, Marblehead, Massachusetts, and is being sued in his official capacity.

                                JURISDICTION AND VENUE

        8.      This Court has personal jurisdiction over the defendants under Rule 4(k) of the

Federal Rules of Civil Procedure as they reside in Massachusetts.

        9.      This Court has subject matter jurisdiction over Plaintiffs’ claims pursuant to 28

U.S.C. § 1331 and 42 U.S.C. §§ 2000cc-2. This Court also has jurisdiction to grant declaratory

relief pursuant to 28 U.S.C. § 2201.

        10.     Venue is proper in this Court under 28 U.S.C. § 1391(a) and (b), as all of the parties

to this case, and all of the events giving rise to the causes of action set forth herein, occurred in the

District of Massachusetts.




                                                  -3-
               Case 1:19-cv-11504 Document 1 Filed 07/09/19 Page 4 of 15



                                             FACTS

                                           The Shrine

       11.      The property at issue in this case is located at 124 Pleasant Street in Marblehead,

Massachusetts (“Property”), and it is currently owned by the Shrine.

       12.      Before the Shrine purchased the Property, the Property was operated as a mixed-

use facility, with mercantile and light manufacturing uses on the first floor and two residential

units above.

       13.      The Property is located in the Town’s Business One (“B1”) zoning district, which

permits a variety of uses as-of-right, including restaurants, retail stores, lodges and clubs, in

addition to places of worship. There are several businesses in close proximity to the Shrine,

including, but not limited to: Rip Tide Lounge, located at 116 Pleasant Street; Seaside Restaurant

Group, LLC, d/b/a Three Cod Tavern, located at 141 Pleasant Street; Tevoc, Inc., d/b/a/ Turtle

Cove Bar and Grille, located at 169 Pleasant Street; and Warwick Entertainment LLC, d/b/a/

WICKS, located at 123 Pleasant Street.

       14.      The Shrine purchased the Property on or about August 30, 2017, for the purpose of

establishing a Greek Orthodox monastic complex including a house of worship, space for

evangelization, guest house and administrative offices of St. Paul’s. The entirety of the Shrine

was established as a monastic complex and a house of worship, to be used regularly for

conventional religious services and expression.

       15.      The intended use of the Shrine’s monastery complex is entirely religious, and

includes but is not limited to, a chapel area in which to perform formal religious services and hear

confessions; a Fellowship Hall for religious festivals and evangelization; and an outdoor area that

will also be used to celebrate the many feast days of the Orthodox Christian faith, including those

feasts of the Orthodox Church which celebrate the memory of different saints and holy days


                                               -4-
             Case 1:19-cv-11504 Document 1 Filed 07/09/19 Page 5 of 15



established according to the Ecumenical Councils and by the calendar of Ecumenical Patriarchate

of Constantinople and, not limited to but with especial devotion for, Pascha (also called “Easter”),

the Ascension forty days after Pascha, Pentecost fifty days after Pascha, the Synaxis of the

Apostles on June 29, the Holy Transfiguration on August 6, the Dormition of the Theotokos

(Mother of God) on August 15, the beheading of St. John the Baptist on 29 August, the Feast of

the Exaltation of the Holy Cross on September 14, the Feast of the Nativity of the Theotokos on

September 8, the Presentation of the Theotokos on September 21, the Feast of the Holy

Unmercenaries Sts. Cosmas and Damian on November 1, the Feast of St. Hilarion, Feast of St.

Gregory Palamas, the Feasts of Saints Martin, Menas, and Milica on November 11, the Feast of

St. Nicholas the Wonderworker on December 6, Nativity of Christ on December 25, Circumcision

of Christ on 1 January, Baptism of Christ (Theophany or Epiphany) on January 6, feast of St.

Patrick of Ireland on March 17, the Annunciation on March 25, Palm Sunday the Sunday before

Pascha (Easter) of the Mother of God. The Orthodox Church also has 200 fast days each year,

which are as important as the feast days. There are four main fasting periods (“Lents”): Advent

(the Nativity Fast), Great Lent (the Paschal Fast), Apostle’s Fast (from the week after Pentecost

until the Feast of Sts. Peter and Paul on June 29), and the Fast of the Mother of God (first two

weeks of August until August 15). Additionally, Orthodox monks also fast every Monday,

Wednesday and Friday, and Orthodox laity fast every Wednesday and Friday outside of the weeks

following the Nativity, Pascha, and Pentecost.

       16.     As part of religious festivals and its evangelization efforts, the Shrine intends,

among other things, to brew, serve, and sell beer. For centuries, Christian monks in general, and

Orthodox Christian monks in particular, have brewed and sold beer as part of their monastic

mission to serve God through “work and prayer.” See Spencer Brewery, The Story of Our Brewery,




                                                 -5-
               Case 1:19-cv-11504 Document 1 Filed 07/09/19 Page 6 of 15



https://www.spencerbrewery.com/index.php/our-story (last visited July 8, 2019); Loyola Press,

How Monks Revolutionized Beer and Evangelization, https://www.loyolapress.com/our-catholic-

faith/prayer/arts-and-faith/culinary-arts/how-monks-revolutionized-beer-and-evangelization (last

visited July 8, 2019). Indeed, the oldest brewery in the world still operating today was originally

founded by Orthodox monks in 725, who followed largely the same religious rule of life as the

monks who established the Shrine of St. Nicholas today. See Weihenstephan Monastery Brewery,

History        of    the      Weihenstephan         Brewery       in      Freising,      Germany,

https://www.weihenstephaner.de/en/our-brewery/history/ (last visited July 8, 2019).

         17.    In the Orthodox Church (e.g., those particular churches of Constantinople,

Alexandria, Antioch and Moscow and all those in communion with them sometimes referred to in

the West as “Greek Orthodox”), beer is considered food, not alcohol, is exempt from fasting

restrictions with respect to alcohol, and has been a time-honored tool to aid Orthodox Christians

in fasting, celebrating feasts, and following strict dietary guidelines developed by Orthodox

Christian monastics over two thousand years and documented in hundreds of Typika (rules of life

of Orthodox monasteries). Blessed Hieromonk Seraphim Rose, The Rule of Fasting in the

Orthodox Church (Feb. 26, 2012), http://www.pravoslavie.ru/77551.html; Matt Hadro, These 17th

century monks did a beer fast for Lent, Catholic News Agency (Mar. 8, 2019),

https://www.catholicnewsagency.com/news/these-17th-century-monks-did-a-beer-fast-for-lent-

90886.

         18.    Further, the time-honored concept of evangelization through brewing is currently

experiencing a revival in many places. Attracting people with beer in a relaxed, social setting at a

religious institution presents an opportunity for monks to evangelize by speaking to patrons about

religion to visitors, especially those who do not otherwise attend religious services. Cindy




                                               -6-
              Case 1:19-cv-11504 Document 1 Filed 07/09/19 Page 7 of 15



Wooden, Beauty and beer: Monks’ outreach is part of new evangelization, National Catholic

Reporter (Aug. 24, 2013), https://www.ncronline.org/news/people/beauty-and-beer-monks-

outreach-part-new-evangelization; Deirdre Mundy, Re-evangelizing this post-Christian nation one

growler at a time (Sep. 3, 2016), https://aleteia.org/2016/09/03/rebuilding-the-catholic-culture-

with-beer/; Abbey Brewing Company, Our History https://www.abbeybrewing.biz/ (last visited

July 8, 2019); Benedictine Brewery, Our Story, https://www.benedictinebrewery.com/our-story

(last visited July 8, 2019).

                                              RLUIPA

        19.     RLUIPA was enacted to protect all forms of religious expression from unnecessary

infringement by the enactment and/or implementation of land use regulations. Indeed, RLUIPA is

intended to be construed broadly and to protect religious exercise “to the maximum extent

permitted by the terms of this chapter and the Constitution.” 42 U.S.C. § 2000cc-3(g).

        20.     RLUIPA provides, inter alia, as follows:

        No government shall impose a land use regulation in a manner that imposes a substantial
        burden on the religious exercise of a person, including a religious assembly or institution,
        unless the government can demonstrate that the burden is:

                (A) in furtherance of a compelling governmental interest and

                (B) the least restrictive means of furthering that interest.

§ 2000cc(a)(1)(A) and (B).

        21.     Under RLUIPA, the term “religious exercise” is defined as follows:


         (A) In general[.] The term “religious exercise” includes any exercise of religion, whether
        or not compelled by, or central to, a system of religious belief.

        (B) Rule[.] The use, building, or conversion of real property for the purpose of religious
        exercise shall be considered to be religious exercise of the person or entity that uses or
        intends to use the property for that purpose.

§ 2000cc-5(7)(A) and (B).


                                                 -7-
              Case 1:19-cv-11504 Document 1 Filed 07/09/19 Page 8 of 15



   The Events Leading to the Town’s Wrongful Refusal to Reinstate the Building Permit

        22.     Since purchasing the Property, Plaintiffs have been clear about the intended

religious uses of the Shrine – i.e., the formal religious services and informal religious service such

as veneration of icons, and the use of prayer ropes for the Jesus Prayer, providing spiritual direction

(e.g., hearing confessions)in the Chapel area or the Fellowship Hall, the celebration of religious

festivals in the Fellowship Hall and in the contemplated patio area, and efforts to evangelize in the

Fellowship Hall and the patio area. They unfortunately have been met with resistance from and

even harassment by a number of Town officials who have sought to restrict Plaintiffs’ religious

exercise by, among other things, obstructing Plaintiffs’ efforts to make the necessary renovations

to the Shrine’s first floor, threatening to impose unreasonable occupancy limits on Shrine, and

otherwise impeding Plaintiffs’ ability to celebrate religious festivals in the outdoor area. The focus

of this Complaint is on the Town’s wrongful actions in preventing the Shrine from completing

internal renovations to the first floor of the Shrine.

        23.     In October of 2017, shortly after the Shrine purchased the Property, Father Andrew

Bushell (“Father Andrew”) – the Protos (i.e., monastic officer) and Executive Chairman of St.

Paul’s and the Guardian of the Shrine of St. Nicholas – met with Mr. Baldacci, the Town’s building

inspector. Father Andrew explained the intended religious uses of the Property and the renovations

that would need to be made for those uses, including but not limited to internal renovations to the

Chapel area and the Fellowship Hall. Mr. Baldacci suggested that Father Andrew retain an

architect and have the architect perform a building code review for the internal renovations.

        24.     Father Andrew retained an architect as Mr. Baldacci had suggested and, in February

2018, provided Mr. Baldacci with the building code review that he had requested.




                                                 -8-
             Case 1:19-cv-11504 Document 1 Filed 07/09/19 Page 9 of 15



       25.     In early July of 2018, after numerous conversations with Mr. Baldacci, who was

well-aware of the Shrine’s proposed renovations and contemplated religious uses, the Shrine

applied for a building permit to authorize internal first floor renovations in accordance with plans

submitted by the Shrine’s architect.

       26.     On or about July 3, 2018, Mr. Baldacci issued building permit 25497 (“Building

Permit”), which authorized the proposed plans for the renovations to the first floor of the Shrine.

       27.     On or about July 5, 2018, work commenced pursuant to the Building Permit. Much

of the work was plumbing-related, which took a substantial amount of time to bid and schedule

because, among other reasons, the Town required the Shrine to obtain state variances for plumbing

work, which were not granted until November 2018.

       28.     By letter dated January 16, 2019, Mr. Baldacci purported to “suspend[]” the

Building Permit on the grounds that the prior registered design professional and construction

supervisor of record had “terminated” their contract with the Shrine, thereby placing the Shrine in

non-compliance with certain provisions of the State Building Code (namely, 780 Code of

Massachusetts Regulations c. 1 §§ 107.6.2 and 107.6.3). Mr. Baldacci stated, however, that

construction need cease only “until such time that the building department receives a new Initial

Construction Control Affidavit from a Massachusetts Architect and a Licensed Construction

Supervisor agrees to take responsibility for the construction project.” A true and accurate copy of

Mr. Baldacci’s January 16, 2019 letter is attached hereto as Exhibit A.

       29.     Shortly thereafter, Ryan McShera, a Massachusetts architect and licensed

construction supervisor, assumed responsibility for the Project. By February 13, 2019, Mr.

McShera had provided Mr. Baldacci with the construction control affidavit that Mr. Baldacci had




                                               -9-
             Case 1:19-cv-11504 Document 1 Filed 07/09/19 Page 10 of 15



requested. A true and accurate copy of Mr. McShera’s construction control affidavit is attached

hereto as Exhibit B.

       30.     Accordingly, as of February 13, 2019, the Shrine had satisfied the only requirement

that Mr. Baldacci had imposed for reinstating the Building Permit. Mr. Baldacci, however, did

not reinstate the Building Permit.

       31.     Thereafter, Mr. McShera and Father Andrew had several discussions with Mr.

Baldacci, during which they encouraged Mr. Baldacci to reinstate the Building Permit. Mr.

Baldacci focused the discussions instead on other issues, including the intended occupancy of the

monastery complex. The question of occupancy had long been a point of contention between

Plaintiffs and other town officials.     Plaintiffs desire a high enough occupancy limit to

accommodate the Shrine’s use for religious festivals, along similar guidelines that the Town has

applied to other churches and religious institutions in the Town. Town officials, however, have

long insisted that the Shrine only have a lower occupancy limit.

       32.     By letter dated June 11, 2019, Mr. Baldacci formally refused to reinstate the

Building Permit. A true and copy of Mr. Baldacci’s June 11, 2019 letter is attached hereto as

Exhibit C. Mr. Baldacci offered no reasonable explanation as to why the internal renovations

authorized by the Building Permit should not be completed. For instance, Mr. Baldacci disputed

statements Mr. McShera had made concerning the allowable occupancy limit. Mr. Baldacci’s

professed concerns concerning occupancy were either pretextual or entirely arbitrary, because

there is no legitimate reason why already-permitted internal renovation work should be delayed

pending a final resolution of the occupancy limit. The Town’s refusal to reinstate the Building

Permit does not advance any compelling governmental interest, let alone do so through the least

restrictive means. Indeed, reinstating the Building Permit would merely allow the Shrine to




                                              - 10 -
                Case 1:19-cv-11504 Document 1 Filed 07/09/19 Page 11 of 15



complete internal renovations that Mr. Baldacci already authorized when he issued the Building

Permit in July 2018, and would not cause any danger or harm to the public.

          33.     Mr. Baldacci’s refusal to reinstate the Building Permit has left the inside of the

Shrine in shambles. It has prevented the Shrine from conducting religious services or confessions

in the Chapel area (and even forced the Shrine to remove holy icons and relics from the Chapel

area), made it impossible for the Shrine to use the Fellowship Hall to celebrate festivals or for

evangelization purposes, resulted in the loss of supplies that the Shrine had purchased in

anticipation of using them during religious celebrations, and effectively precluded altogether the

exercise of religion at the Shrine. Considering the regularity with which the Shrine intends to

perform religious services (Typika allows for eight services on most days but more or less

depending on the day), provide spiritual direction – e.g., “hearing confessions” (typically dozens

each week), preach, celebrate feast days, and generally evangelize, as well as provide a retreat for

practice of the Jesus Prayer, every day of delay exacerbates the harm to Plaintiffs.

                                      CLAIMS FOR RELIEF

                                COUNT 1 – VIOLATION OF RLUIPA

          34.     Plaintiffs incorporate the allegations of Paragraphs 1-33 of this Verified Complaint,

as if fully set forth herein.

          35.     Plaintiffs are religious institutions that have the First Amendment right to the free

exercise of their religious beliefs through, among other things, conducting religious services at the

Shrine.

          36.     Defendants, in refusing to reinstate the Building Permit, have precluded Plaintiffs

from using the first floor of the Shrine for religious exercise at all.

          37.     As noted in RLUIPA’s legislative history:




                                                 - 11 -
              Case 1:19-cv-11504 Document 1 Filed 07/09/19 Page 12 of 15



        The right to assemble for worship is at the very core of the free exercise of religion.
        Churches and synagogues cannot function without a physical space adequate to their needs
        and consistent with their theological requirements. The right to build, buy, or rent such a
        space is an indispensable adjunct of the core First Amendment right to assemble for
        religious purposes. The hearing record compiled massive evidence that this right is
        frequently violated. Churches in general, and new, small, or unfamiliar churches in
        particular, are frequently discriminated against on the face of zoning codes and also in the
        highly individualized and discretionary processes of land use regulation.

146 Cong. Rec. S7774-75 (2000).

        38.     Defendants’ refusal to reinstate the Building Permit does not further any compelling

governmental interest, let alone further any such interest through the least restrictive means.

Indeed, reinstating the Building Permit would merely allow the Shrine to complete entirely internal

renovations Mr. Baldacci had authorized in issuing the Building Permit, and would cause no harm

to anyone.

        39.     Defendants’ actions have violated and continue to violate RLUIPA.

         COUNT II – DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF

        40.     Plaintiffs incorporate the allegations of Paragraphs 1-33 of this Verified Complaint,

as if fully set forth herein.

        41.     28 U.S.C. § 2201(a) provides that “[i]n a case of actual controversy within its

jurisdiction, . . . any court of the United States, upon the filing of an appropriate pleading, may

declare the rights and other legal relations of any interested party seeking such declaration, whether

or not further relief is or could be sought.”

        42.     As alleged above, there is in actual controversy between Defendants, on one hand,

and Plaintiffs, on the other, as to whether the Building Permit should be reinstated, and whether

the failure to reinstate the Building Permit violates RLUIPA.

        43.     Therefore, Plaintiffs seek a declaration that the Building Permit should be reinstated

forthwith, that the Town’s failure to reinstate the Building Permit since receiving Mr. McShera’s



                                                - 12 -
                Case 1:19-cv-11504 Document 1 Filed 07/09/19 Page 13 of 15



construction control affidavit on February 13, 2019, has constituted a continuing violation of

RLUIPA, and that Plaintiffs are entitled to damages attributable to Defendants’ violation of

RLUIPA.

          44.     Plaintiffs further seek an injunction requiring the reinstatement of the Building

Permit.

                                    REQUEST FOR RELIEF

          WHEREFORE, Plaintiffs respectfully request the following relief:


                  a) A declaratory judgment that the refusal to reinstate the Building Permit since

receiving Mr. McShera’s construction control affidavit on February 13, 2019, has constituted a

continuing violation of RLUIPA;


                  b) A preliminary and permanent injunction requiring the Town to reinstate the

Building Permit;


                  c) damages, costs, and attorneys’ fees; and


                  d) any such and further relief that this Court deems just and proper.




                                                 - 13 -
           Case 1:19-cv-11504 Document 1 Filed 07/09/19 Page 14 of 15



Dated July 9, 2019
                                        ST. PAUL’S FOUNDATION and SHRINE
                                        OF ST. NICHOLAS THE
                                        WONDERWORKER, PATRON OF
                                        SAILORS, BREWERS AND REPENTANT
                                        THIEVES,




                                         By Their Attorneys,



                                         /s/ John B. Daukas
                                         John B. Daukas, Bar No. 552848
                                         jdaukas@goodwinlaw.com
                                         Kevin P. Martin, Bar No. 655222
                                         kmartin@goodwinlaw.com
                                         Michael K. Murray, Bar No. 563804
                                         mmurray@goodwinlaw.com
                                         Emily Notini, Bar No. 703765
                                         enotini@goodwinlaw.com

                                         GOODWIN PROCTER LLP
                                         100 Northern Avenue
                                         Boston, MA 02210
                                         Telephone: +1 617 570 1000
                                         Facsimile: +1 617 523 1231




                                     - 14 -
            Case 1:19-cv-11504 Document 1 Filed 07/09/19 Page 15 of 15




                                         VERIFICATION

I, Fr. Andrew Bushell, declare that, I am Protas and Executive Chairman of St. Paul's Foundation
and the Guardian of the Shrine of St. Nicholas, and I have read the foregoing Verified Complaint,
and the allegations in the Verified Complaint are true, based on my personal knowledge, except
where they are indicated to be based upon information and belief, as to those allegations I am
informed and believe them to be true.

I verify under the penalty of pe1j ury under the laws of the United States that the f
is true and correct. Executed on July 9, 2019.
